DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment filed with the Office on 12 November 2021, regarding the Hai Kang Life Corporation Limited application.

Claims 3 and 6-12 are currently pending and have been fully considered.
	
Allowable Subject Matter
Claims 3 and 6-12 are allowed.

The following is an examiner’s statement of reasons for allowance: The previously cited Yu (US 2005/0084865 A1) reference is the closest prior art reference to the present claims. Yu teaches a deposition of silicon nitride (Si3N4 deposition, Figure 4) prior to a further round of photomasking and etching; therefore, the further round is not performed upon the alumina layer which constitutes the deposition of a dielectric material, as required by instant independent claim 3.  Yu teaches the deposition of aluminum before the steps of photomasking and etching; therefore, photomasking and etching are not performed upon the thermal oxide layer, as required by instant claim 6. Independent claim 10 is allowable for the same reasons as dependent claim 3. Independent claim 11 requires a second round of photomasking and etching to occur prior to the deposition of a dielectric material, which is not taught or suggested by the prior art; therefore, said claim is allowable. And, independent claim 12 is allowable for the same reasons as dependent claim 6.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	9 December 2021